EXHIBIT 10.4 SECURED LOAN AGREEMENT Between: TAPIMMUNE INC. And: [] TapImmune Inc. Unit 2, 3590 West 41st Avenue, Vancouver, British Columbia, Canada, V6N 3E6 Share/Asset Purchase and Management Services Agreement Azco Mining Inc. 2745023.1 SECURED LOAN AGREEMENT THIS SECURED LOAN AGREEMENT is dated and made for reference as fully executed effective on this [] day of [] 2009 (the “Execution Date” herein). BETWEEN: TAPIMMUNE INC., a company incorporated under the laws of the State of Nevada, U.S.A., , and having an address for notice and delivery located at Unit 2, 3590 West 41st Avenue, Vancouver, British Columbia, Canada, V6N 3E6 (the “Borrower”); OF THE FIRST PART AND: [] (each, a “Lender”, and together, the “Lenders”); OF THE SECOND PART (the Borrower and the Lenders being hereinafter singularly also referred to as a “Party” and collectively referred to as the “Parties” as the context so requires). WHEREAS: A.The Parties hereto have now reached an agreement whereby the Lenders have agreed to advance, by way of loan or loans to the Borrower (collectively, the “Loan”), the aggregate principal sum of up to one hundred and seventy five thousand dollars (U.S. $175,000) in lawful money of the United States (collectively, the “Principal
